Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 7 October 1780
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     philadelphia 7th octo. 1780
                  
                  in the action at Camdon where we lost our Baggages—the Ennemy
                     took the most valuable part of my fortune which was the letters and Certificats
                     your Excellency Had been pleased to reward my Services and Conduct with—Could I
                     Hoppe that the great goodness of your Excellency Could enduce you to repear
                     that lost by a new thestimony of your approbation—I wishes more than Ever to
                     Have an opportunity of deserving it. with the gretiest respect your Excellency’s
                     Sir the most Hble obdt Srt
                  
                     armand
                  
               